DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Applicant originally submitted Claims 1-15 in the application. In the present response, the Applicant amended Claims 1, 8 and 14. Accordingly, Claims 1-15 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 05/18/2022, with respect to rejection of Claims 1 and 8 under 35 U.S.C. § 102(a)(1) and Claim 14 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by Applicant amendment to Claims 1, 8 and 14. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes (US 6,403,881) in View of Alcoe et al (US 2007/0230130). 
	Regarding Claim 1, Hughes (In Figs 1-3) discloses an electronic module (1), (Fig 2) comprising: a plurality of heat generating members (6) provided over a first surface of a 5board (2); a frame (3) joined to the first surface of the board (2) and provided between the plurality of heat generating members (6) that are arranged, (Fig 2), the frame (3) being a grid-shaped frame or a mesh-shaped frame (Fig 2).
However Hughes does not teach wherein a lid configured to cover the first surface of the board and thermally 10coupled to each of the plurality of heat generating members at atop surface of each of the plurality of heat generating member.
Instead Alcoe (In Figs 1-3) teaches wherein a lid (29) configured to cover the first surface of the board (13), (Fig 1) and thermally 10coupled to each of the plurality of heat generating members (15), (Fig 3) at a top surface of each of the plurality of heat generating members (15), (¶ 28, II. 1-4, ¶ 41, II. 1-19), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe with lid covering the first surface of the board and thermally coupled to a top surface of each of the plurality of heat generating members to benefit from effectively dissipating heat away from the chip to the environment external of the package which otherwise could deleteriously affect the chip’s operation and life (Alcoe, ¶ 2, II. 1-10).
Regarding Claim 8, Hughes (In Figs 1-3) discloses an electronic device (an electronic component package assembly, Col 1, II. 5-6), comprising: an electronic module (1) including: a plurality of heat generating members (6) provided over a first surface of a 20board (2); a frame (3) joined to the first surface of the board (2) and provided between the plurality of heat generating members (6) that are arranged (Fig 2), the frame (3) being a grid-shaped frame or a mesh-shaped frame (Fig 2); and a housing (housing, Col 2, II. 57-59) to which the electronic module (1) is attached (Fig 2). 
However Hughes does not disclose wherein a lid configured to cover the first surface of the board and thermally 25coupled to each of the plurality of heat generating members at a top surface of each of the plurality of heat generating members. 
Instead Alcoe (In Figs 1-3) teaches wherein a lid (29) configured to cover the first surface of the board (13), (Fig 1) and thermally 10coupled to each of the plurality of heat generating members (15), (Fig 3) at a top surface of each of the plurality of heat generating members (15), (¶ 28, II. 1-4, ¶ 41, II. 1-19), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe with lid covering the first surface of the board and thermally coupled to a top surface of each of the plurality of heat generating members to benefit from effectively dissipating heat away from the chip to the environment external of the package which otherwise could deleteriously affect the chip’s operation and life (Alcoe, ¶ 2, II. 1-10).
Claims 2 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Alcoe and further in view of Shimizu et al (US 6,566,748).
	Regarding Claim 2, Hughes in view of Alcoe discloses the limitations of Claim 1, however Hughes as modified does not disclose wherein a second surface of the frame opposite a third surface of the frame joined to the first surface, is joined to the lid.  
	Instead Shimizu (In Fig 7) teaches wherein a second surface (second surface of 43A attached to 11) of the frame (43A) opposite a third surface (third surface 43A attached to 53) of the frame (43A) joined to the first surface (first surface of 11 on which 12 is disposed on), is joined to the lid (53), (Fig 7).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Shimizu with the second surface of the frame opposite a third surface of the frame joined to the first surface being joined to the lid to benefit from covering the semiconductor chip while maintaining an excellent heat dissipation performance and improved reliability (Shimizu Col 1, II. 19-21, Col 3, II. 1-7).
	Regarding Claim 9, Hughes in view of Alcoe discloses the limitations of Claim 8, however Hughes as modified does not disclose wherein a second surface of the frame opposite a third surface of the frame joined to the first surface, is joined to the lid.  
	Instead Shimizu (In Fig 7) teaches wherein a second surface (second surface of 43A attached to 11) of the frame (43A) opposite a third surface (third surface 43A attached to 53) of the frame (43A) joined to the first surface (first surface of 11 on which 12 is disposed on), is joined to the lid (53), (Fig 7).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Shimizu with the second surface of the frame opposite a third surface of the frame joined to the first surface being joined to the lid to benefit from covering the semiconductor chip while maintaining an excellent heat dissipation performance and improved reliability (Shimizu Col 1, II. 19-21, Col 3, II. 1-7).
Claims 3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Alcoe and further in view of Shimizu et al (US 6,566,748) prior art.
Regarding Claim 3, Hughes in view of Alcoe discloses the limitations of Claim 1, however Hughes as modified does not disclose wherein the frame is formed of a material that has a Young's modulus of 100 GPa or greater and a thermal expansion coefficient of 20 x 10-6/K or smaller.
Instead Shimizu (In Fig 1) prior art teaches wherein the frame (13) is formed of a material (Al-SiC composite) that has a Young's modulus of 100 GPa or greater and a thermal expansion coefficient of 20 x 10-6/K or smaller (Col 2, II. 1-3).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Shimizu with the frame being formed of a material that has Young’s modulus of 100 GPa or grater and a thermal expansion coefficient of  20 x 10-6/K or smaller to benefit from reducing rigidity and differences between thermal expansion coefficient of parts joined together which otherwise may increase risk of thermal fatigue during thermal cycling resulting in poor radiality of BGA semiconductor device (Shimizu Col 2, II. 12-30).
Regarding Claim 10, Hughes in view of Alcoe discloses the limitations of Claim 8, however Hughes as modified does not disclose wherein the frame is formed of a material that has a Young's modulus of 100 GPa or greater and a thermal expansion coefficient of 20 x 10-6/K or smaller.
Instead Shimizu (In Fig 1) prior art teaches wherein the frame (13) is formed of a material (Al-SiC composite) that has a Young's modulus of 100 GPa or greater and a thermal expansion coefficient of 20 x 10-6/K or smaller (Col 2, II. 1-3).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Shimizu with the frame being formed of a material that has Young’s modulus of 100 GPa or grater and a thermal expansion coefficient of  20 x 10-6/K or smaller to benefit from reducing rigidity and differences between thermal expansion coefficient of parts joined together which otherwise may increase risk of thermal fatigue during thermal cycling resulting in poor radiality of BGA semiconductor device (Shimizu Col 2, II. 12-30).
Claims 4 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Alcoe and further in view of Ravishankar (US 2020/0106182).
Regarding Claim 4, Hughes in view of Alcoe discloses the limitations of Claim 1, however Hughes as modified does not disclose wherein the frame includes a first bar-shaped member, and a second bar-shaped member that is separate from the first bar-shaped member, and wherein 25the first bar-shaped member and the second bar-shaped member are combined with each other to form the frame such that a lengthwise direction of the first bar-shaped member and a lengthwise direction of the second bar- shaped member intersect each other.  
Instead Ravishankar (In Figs 4-5) teaches wherein the frame (106) includes a first bar-shaped member (106 aligned in a plane X direction), and a second bar-shaped member  (106 aligned in the plane Y direction) that is separate from the first bar-shaped member (¶ 34, II. 7-13), (Fig 5), and wherein 25the first bar-shaped member and the second bar-shaped member are combined with each other to form the frame (106) such that a lengthwise direction of the first bar-shaped member and a lengthwise direction of the second bar-shaped member intersect each other (¶ 6, II. 8-10). (Figs 4-5).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Ravishankar with the frame including a first and second bar-shaped members separate from each other and with the first and second bar-shaped member combined with each other to form the frame such that a lengthwise direction of the first bar-shaped member and lengthwise direction of the second bar-shaped member intersect each other to benefit from forming a grid disposed such that a portion of grid is disposed between each pair of neighboring radiators inhibiting near-filed coupling between each pair of neighbor radiators   (Ravishankar ¶ 7, II. 12-17).
Regarding Claim 11, Hughes in view of Alcoe discloses the limitations of Claim 8, however Hughes as modified does not disclose wherein the frame includes a first bar-shaped member, and a second bar-shaped member that is separate from the first bar-shaped member, and wherein 25the first bar-shaped member and the second bar-shaped member are combined with each other to form the frame such that a lengthwise direction of the first bar-shaped member and a lengthwise direction of the second bar- shaped member intersect each other.  
Instead Ravishankar (In Figs 4-5) teaches wherein the frame (106) includes a first bar-shaped member (106 aligned in a plane X direction), and a second bar-shaped member  (106 aligned in the plane Y direction) that is separate from the first bar-shaped member (¶ 34, II. 7-13), (Fig 5), and wherein 25the first bar-shaped member and the second bar-shaped member are combined with each other to form the frame (106) such that a lengthwise direction of the first bar-shaped member and a lengthwise direction of the second bar-shaped member intersect each other (¶ 6, II. 8-10). (Figs 4-5).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Ravishankar with the frame including a first and second bar-shaped members separate from each other and with the first and second bar-shaped member combined with each other to form the frame such that a lengthwise direction of the first bar-shaped member and lengthwise direction of the second bar-shaped member intersect each other to benefit from forming a grid disposed such that a portion of grid is disposed between each pair of neighboring radiators inhibiting near-filed coupling between each pair of neighbor radiators   (Ravishankar ¶ 7, II. 12-17).
Claims 5-6 and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Alcoe and further in view of Ajioka et al (US 6,917,526).
Regarding Claim 5, Hughes in view of Alcoe discloses the limitations of Claim 1, however Hughes as modified does not disclose wherein the electronic module further comprising:16Fujitsu Ref. No.: 19-00669 a plurality of antennas that are provided over a fourth surface of the board opposite the first surface and that correspond to the plurality of heat generating members, respectively, wherein each of the plurality of heat generating members are coupled to a 5corresponding one of the plurality of antennas and includes a circuit configured to process a signal transmitted and received through the antenna.  
Instead Ajioka (In Fig 1)  teaches wherein the electronic module further comprising: 16Fujitsu Ref. No.: 19-00669a plurality of antennas (18) that are provided over a fourth surface of the board (11a) opposite the first surface (surface of 11a on which 17a is disposed on) and that correspond to the plurality of heat generating members (17a/17b), respectively (Col 4, II. 56-65), wherein each of the plurality of heat generating members (17a/17b) are coupled to a 5corresponding one of the plurality of antennas (Col 4, II. 56-65) and includes a circuit (amplifier/mixer/multiplier/converter/oscillator, Col 4, II. 51-55) configured to process a signal transmitted and received through the antenna (Col 4, II. 56-65).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Ajioka with plurality of antenna over a fourth surface of the board opposite the first surface corresponding to the plurality of the heat generating members which includes a circuit to process a signal transmitted and received through the antenna to benefit from providing a compact and higher performance communication system used in microwave band or millimeter band with easy broadband applicability and higher resolution with reduced transmission loss between electronic components of a communication system (Ajioka, Col 1, II. 10-15).
Regarding Claim 6, Hughes in view of Alcoe discloses the limitations of Claim 1, however Hughes as modified does not disclose wherein each of the plurality of heat generating members is a signal processing 10circuit. 
Instead Ajioka (In Fig 1) teaches wherein each of the plurality of heat generating members (17a/17b) is a signal processing 10circuit (Col 4, II. 51-55).    
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Ajioka with each of the plurality of heat generating members being a signal processing circuit to benefit from providing a compact and higher performance communication system used in microwave band or millimeter band with easy broadband applicability and higher resolution with reduced transmission loss between electronic components of a communication system (Ajioka, Col 1, II. 10-15).
Regarding Claim 12, Hughes in view of Alcoe discloses the limitations of Claim 8, however Hughes as modified does not disclose wherein the electronic module further comprising:16Fujitsu Ref. No.: 19-00669 a plurality of antennas that are provided over a fourth surface of the board opposite the first surface and that correspond to the plurality of heat generating members, respectively, wherein each of the plurality of heat generating members are coupled to a 5corresponding one of the plurality of antennas and includes a circuit configured to process a signal transmitted and received through the antenna.  
Instead Ajioka (In Fig 1)  teaches wherein the electronic module further comprising: 16Fujitsu Ref. No.: 19-00669a plurality of antennas (18) that are provided over a fourth surface of the board (11a) opposite the first surface (surface of 11a on which 17a is disposed on) and that correspond to the plurality of heat generating members (17a/17b), respectively (Col 4, II. 56-65), wherein each of the plurality of heat generating members (17a/17b) are coupled to a 5corresponding one of the plurality of antennas (Col 4, II. 56-65) and includes a circuit (amplifier/mixer/multiplier/converter/oscillator, Col 4, II. 51-55) configured to process a signal transmitted and received through the antenna (Col 4, II. 56-65).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Ajioka with plurality of antenna over a fourth surface of the board opposite the first surface corresponding to the plurality of the heat generating members which includes a circuit to process a signal transmitted and received through the antenna to benefit from providing a compact and higher performance communication system used in microwave band or millimeter band with easy broadband applicability and higher resolution with reduced transmission loss between electronic components of a communication system (Ajioka, Col 1, II. 10-15).
Regarding Claim 13, Hughes in view of Alcoe discloses the limitations of Claim 8, however Hughes as modified does not disclose wherein each of the plurality of heat generating members is a signal processing 10circuit. 
Instead Ajioka (In Fig 1) teaches wherein each of the plurality of heat generating members (17a/17b) is a signal processing 10circuit (Col 4, II. 51-55).    
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Ajioka with each of the plurality of heat generating members being a signal processing circuit to benefit from providing a compact and higher performance communication system used in microwave band or millimeter band with easy broadband applicability and higher resolution with reduced transmission loss between electronic components of a communication system (Ajioka, Col 1, II. 10-15).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Alcoe further in view of Brown et al (US 5,880,695) and further in view of Tamaya (JPWO2014045671A1).
Regarding Claim 7, Hughes in view of Alcoe discloses the limitations of Claim 1, however Hughes as modified does not disclose wherein the first surface of the board has a polygon shape having five or more angles and 15the frame is the mesh-shaped frame. 
Instead Brown (In Figs 2-3) teaches wherein the first surface of the board (60) has a polygon shape having five or more angles (Figs 2-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Brown with board having a polygon shape having five or more angles to benefit from a tunnel technology further improving isolation between the antennas of a repeater and reducing side lobes and back lobes of the antenna with by providing a tunnel within an antenna and inserting absorber material in the tunnel, improving the front-to-back (i.e., the peak gain in the forward direction vs the gain at 180 degrees (Brown, Col 2, II. 27-35).
However, Hughes as modified does not discloses wherein the frame is the mesh-shaped frame.
Instead Tamaya (In Figs 1-4) teaches wherein the frame (140) is the mesh-shaped frame (¶ 103, II. 2-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe further with Brown and further with Tamaya with the frame being a mesh shaped frame to benefit from improving the surface area (Tamaya, ¶ 103, II. 2-3).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Alcoe in view of Puzella et al (US 9,172,145) and further in view of Tamaya.
Regarding Claim 14, Hughes (In Figs 1-3) discloses an electronic device (an electronic component package assembly, Col 1, II. 5-6), comprising: an electronic module (1); and 30a housing (housing, Col 2, II. 57-59) to which the electronic module (1) is attached (Fig 2), wherein ; 18Fujitsu Ref. No.: 19-00669the electronic module (1) includes: a plurality of heat generating members (6) provided over a first surface of a board (2). 
However Hughes does not disclose wherein a lid configured to cover the first surface of the board and thermally coupled to each of the plurality of heat generating members at a top surface of each of the plurality of heat generating members. 
Instead Alcoe (In Figs 1-3) teaches wherein a lid (29) configured to cover the first surface of the board (13), (Fig 1) and thermally 10coupled to each of the plurality of heat generating members (15), (Fig 3) at a top surface of each of the plurality of heat generating members (15), (¶ 28, II. 1-4, ¶ 41, II. 1-19), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe with lid covering the first surface of the board and thermally coupled to a top surface of each of the plurality of heat generating members to benefit from effectively dissipating heat away from the chip to the environment external of the package which otherwise could deleteriously affect the chip’s operation and life (Alcoe, ¶ 2, II. 1-10).
However, Hughes as modified does not disclose wherein a plurality of heat generating members provided over a first surface of a board which has a polygon shape having five or more angles; a mesh-shaped frame joined to the first surface of the board and 5provided between the plurality of heat generating members that are arranged.
Instead Puzella (In Fig 11) teaches wherein a plurality of heat generating members (616) provided over a first surface of a board (604’) which has a polygon shape (Col 36, II. 52-54, II. 63-66) having five or more angles.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe and further with Puzella with a plurality of heat generating members provided over a first surface of a board having a polygon shape with five or more angles to benefit from generating a vortex electric wave different in topological charge with simple structure, smaller volume, easy to maintain, convenient for industrial mass production and useful miniaturization and microminiaturization in vortex communication system using n-regular polygon shape substrate for the radiating surface (Liangqi, CN104617384A, Abstract, II. 1-12).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to use a board having a polygon shape with five or more angles since it has been held that mere change in shape of a device involves only routine skill in the art are obvious matter of routine In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
However, Hughes as modified does not disclose wherein a mesh-shaped frame joined to the first surface of the board and 5provided between the plurality of heat generating members that are arranged.
Instead Tamaya (In Figs 1-4) teaches wherein a mesh-shaped frame (140, ¶ 103, II. 2-3) joined to the first surface of the board (P, ¶ 105, II. 1-2) and 5provided between the plurality of heat generating members (50/51/52/53) that are arranged (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe further with Puzella and further with Tamaya with a mesh-shaped frame joining to the first surface of the board that are provided with arrangement of the plurality of heat generating members to benefit from improving the surface area (Tamaya, ¶ 103, II. 2-3).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Alcoe further in view of Puzella further in view of Tamaya and further in view of Ajioka.
Regarding Claim 15, Hughes in view of Alcoe further in view of Puzella and further in view of Tamaya discloses the limitation of Claim 14, however Hughes as modified does not disclose wherein each of the plurality of heat generating members is a signal processing circuit.
Instead Ajioka (In Fig 1) teaches wherein each of the plurality of heat generating members (17a/17b) is a signal processing 10circuit (Col 4, II. 51-55).    
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Alcoe further with Puzella further with Tamaya and further with Ajioka with each of the plurality of heat generating members being a signal processing circuit to benefit from providing a compact and higher performance communication system used in microwave band or millimeter band with easy broadband applicability and higher resolution with reduced transmission loss between electronic components of a communication system (Ajioka, Col 1, II. 10-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835             

/ZACHARY PAPE/Primary Examiner, Art Unit 2835